109 B.R. 516 (1989)
In re TERRA OF AMERICA TRADING, INC.
Bankruptcy No. 89-15951.
United States Bankruptcy Court, S.D. Florida.
December 6, 1989.
John A. Ritter, Miami, Fla., for debtor.
Ricardo Banciella, Paul, Landy, Beiley & Harper, P.A. Miami, Fla., for Republic Nat. Bank.

ORDER DISMISSING BAD FAITH FILING
A. JAY CRISTOL, Bankruptcy Judge.
THIS CAUSE came on to be heard before the court on the 5th day of December, 1989, on a Motion for Stay Relief filed by Republic National Bank of Miami. A review of the debtor's schedules shows a single creditor and a single asset, the real property on which this creditor holds a mortgage. The schedules show no unsecured creditors. The value of the real property is shown as $350,000.00 and the amount of the debt as $892,824.17.
Further review of the file indicates the voluntary petition of bankruptcy was filed on November 14, 1989, the day before the property was set for foreclosure sale on November 15, 1989. This is a classic case of bad faith filing intended "to delay or frustrate the legitimate efforts of secured creditors to enforce their rights." It is established by debtors own petition as certified by debtor's counsel, who did not attend the hearing set in this matter and who offered no explanation or defense when contacted by the court by telephone on the record during the hearing. In re Albany Partners, Ltd., 749 F.2d 670, 674 (11th Cir.1984); In re Phoenix Piccadilly, Ltd., 849 F.2d 1393, 1394 (11th Cir.1988).
ACCORDINGLY, the court sua sponte dismisses this case as a bad faith filing.
FURTHER, the Court finds the facts of this filing to be so egregious that sanctions are warranted pursuant to Bankruptcy Rule 9011.
ACCORDINGLY, attorney John A. Ritter, who signed this petition and who knowingly stopped the wheels of justice for no good cause and who further added to the burdens of an overburdened system, is sanctioned in the amount of five thousand dollars ($5,000.00) payable to the clerk of the court, for which sum let execution issue.
DONE and ORDERED.